DETAILED ACTION
	The amendments filed 4/04/2022 have been entered. Claims 1, 8-9, 11, and 17 have been amended and claim 2 has been cancelled. Claims 1 and 3-20 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 4/04/2022 have been fully considered but are moot because the amendments made to the claims present a combination of elements that have not been previously considered and necessitate a new grounds of rejection.
Response to Amendment
Regarding the objection to the claims, applicant has amended the claims to overcome the objection. The objection to the claims have been withdrawn.
Regarding the rejections under 35 USC § 112, applicant has amended the claims to overcome the rejections. The rejections under 35 USC § 112 have been withdrawn.
Regarding the rejections under 35 USC § 102 and 103, the claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heil (U.S. Patent Application Publication No. 2017/0088194 A1) in view of Wolf (U.S. Patent Application Publication No. 2018/0050741 A1).

    PNG
    media_image1.png
    271
    667
    media_image1.png
    Greyscale

Heil (US 2017/0088194 A1) Fig. 1
Regarding claim 1, Heil discloses:
A dynamic vehicle stability control system for a vehicle, the system comprising: an active wing extending laterally relative to a longitudinal centerline of the vehicle and configured to be rotatable to change an angle of attack relative to wind passing over the vehicle parallel to the longitudinal centerline (wing 30 is controlled by wing actuator 34 to different positions, see at least [0035], Fig. 1, and Fig. 2); 
a repositioning assembly operably coupling the active wing to the vehicle (wing actuator 34 controls wing 30 position and is mounted on one or more stanchions or arms, see at least [0034]-[0035] and Fig. 2); and 
a controller operably coupled to components and/or a sensor network of the vehicle to receive status information about the vehicle (controller or control system 20, see at least [0019]-[0020]; data gathered by wheel speed sensors, yaw sensors, and ambient air speed sensor are communicated to the control system 20, see at least [0022]-[0025]), 
wherein the repositioning assembly is operated based on a wing angle command received by the controller responsive to execution of a plurality of control algorithms executed by the controller, (aero controller 50 determines the target amount of downforce to be generated by the wing 32 based on the dynamic conditions of the vehicle, see at least [0053]-[0054]; wing actuator 34 is controlled to place wing 30 into target position, which may be an attack angle, see at least [0059])
Heil does not explicitly disclose:
the controller determining the wing angle command based on a prioritization of respective wing angle requests generated by each of the control algorithms, the controller for determining the prioritization of the respective wing angle requests based on the status information about the vehicle such that a first wing angle request for a first algorithm is selected to be the wing angle command because the first wing angle request is prioritized ahead of a second wing angle request for a second control algorithm.
However, Wolf teaches:
the controller determining the wing angle command based on a prioritization of respective wing angle requests generated by each of the control algorithms (“further parameters can have an influence on the desired rear spoiler position and/or the deployed position of the rear spoiler”, see at least [0026]), the controller for determining the prioritization of the respective wing angle requests based on the status information about the vehicle such that a first wing angle request for a first algorithm is selected to be the wing angle command because the first wing angle request is prioritized ahead of a second wing angle request for a second control algorithm (“individual correlations can be provided with corresponding prioritizations” such as braking situations being highest priority, see at least [0026]) *Examiner sets forth braking (first algorithm) is prioritized over another or other situations (second algorithm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing disclosed by Heil by adding the prioritization taught by Wolf. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid conflicts” and to allow “the otherwise possibly existing conflict situations to be resolved and it to be possible for a clear assignment for the desired setting and/or the desired regulation to be provided” (see [0026]).
Regarding claim 2, the combination of Heil and Wolf teach the limitations above and Heil further discloses:
the controller is further configured to prioritize the respective wing angle requests based on the status information (“vehicle dynamics processor will determine the levels of aerodynamic force needed or requested from the active aerodynamic elements. For example, the control system 20 may determine that a total amount of downforce would benefit vehicle dynamics” using current vehicle state and driver request information, see at least [0051]).
Regarding claim 5, the combination of Heil and Wolf teach the limitations above and Heil further discloses:
the controller is configured to determine the respective wing angle requests in parallel by determining one wing angle request from each of the control algorithms (total target aerodynamic downforce and target downforce for individual active aerodynamic elements are determined based on parameters of the vehicle dynamics such as: front and rear vehicle ride height, pitch, roll, heading angle, air velocity, and vehicle velocity, operator demands, wheel speed, wheel slip, yaw rate, and lateral and longitudinal acceleration, see at least [0054]).
Regarding claim 6, the combination of Heil and Wolf teach the limitations above and Heil further discloses:
the plurality of control algorithms comprises a wing angle monitoring algorithm configured to determine a current wing angle of attack on a continuous basis during operation of the vehicle (the control of wing position is in a loop so the wing actuator 34 places the wing 30 into a modified position in order to maintain a target downforce, see at least [0067]-[0069] and Fig. 5).
Regarding claim 11, Heil discloses:
A method of providing vehicle stability control to a vehicle having an active wing disposed on the vehicle (see at least Fig. 1 and [0031]), the method comprising: receiving status information about the vehicle from components and/or a sensor network of the vehicle (controller or control system 20, see at least [0019]-[0020]; data gathered by wheel speed sensors, yaw sensors, and ambient air speed sensor are communicated to the control system 20, see at least [0022]-[0025]); 
executing a plurality of control algorithms in parallel to determine a corresponding plurality of wing angle requests (“vehicle dynamics processor will determine the levels of aerodynamic force needed or requested from the active aerodynamic elements. For example, the control system 20 may determine that a total amount of downforce would benefit vehicle dynamics” using current vehicle state and driver request information, see at least [0051]); 
directing adjustment of the active wing based on the wing angle command (wing actuator 34 is controlled to place wing 30 into target position, which may be an attack angle, see at least [0059]).
Heil does not explicitly disclose:
prioritizing the wing angle requests based on the status information about the vehicle to select a first wing angle request for a first control algorithm as a wing angle command because the first wing angle request is prioritized ahead of a second wing angle request for a second control algorithm
However, Wolf teaches:
prioritizing the wing angle requests based on the status information about the vehicle to select a first wing angle request for a first control algorithm as a wing angle command because the first wing angle request is prioritized ahead of a second wing angle request for a second control algorithm (“individual correlations can be provided with corresponding prioritizations” such as braking situations being highest priority, see at least [0026]) *Examiner sets forth braking (first algorithm) is prioritized over another or other situations (second algorithm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing disclosed by Heil by adding the prioritization taught by Wolf. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid conflicts” and to allow “the otherwise possibly existing conflict situations to be resolved and it to be possible for a clear assignment for the desired setting and/or the desired regulation to be provided” (see [0026]).
Regarding claim 12, the combination of Heil and Wolf teach the limitations above and Heil further discloses:
determining the corresponding plurality of wing angle requests comprises determining one wing angle request from each of the control algorithms (total target aerodynamic downforce and target downforce for individual active aerodynamic elements are determined based on parameters of the vehicle dynamics such as: front and rear vehicle ride height, pitch, roll, heading angle, air velocity, and vehicle velocity, operator demands, wheel speed, wheel slip, yaw rate, and lateral and longitudinal acceleration, see at least [0054]).
Regarding claim 13, the combination of Heil and Wolf teach the limitations above and Heil further discloses:
the plurality of control algorithms comprises a wing angle monitoring algorithm configured to determine a current wing angle of attack on a continuous basis during operation of the vehicle (the control of wing position is in a loop so the wing actuator 34 places the wing 30 into a modified position in order to maintain a target downforce, see at least [0067]-[0069] and Fig. 5).
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Wolf as applied to claim 1 above, and further in view of Wu et al. (CN 207579981 U; see reference N on PTO-892; hereinafter Wu).

    PNG
    media_image2.png
    296
    350
    media_image2.png
    Greyscale

Heil (US 2017/0088194 A1) Fig. 2
Regarding claim 3, Heil discloses the elements above and further discloses:
the repositioning assembly enables selection of a plurality of continuous angle of attack positions between a maximum angle of attack and a minimum angle of attack for the active wing (wing actuator 34 sets the wing 30 in different positions, see at least [0035] and Fig. 2) *Examiner sets forth the dashed line and solid line of the wing represent a maximum and minimum where the wing may be positioned in a range between the dashed and solid line positions.
Heil does not explicitly disclose:
electric motor
gear box
However, Wu teaches:
motor and gear adjusts the wing angle of attack (see at least [0046])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the motor and gear taught by Wu. Though Heil does not explicitly teach an electric motor and gear box, one of ordinary skill in the art would recognize the wings disclosed by Heil are adjust by the same or similar means. Additionally, one of ordinary skill in the art would have been motivated to make this modification to electronically adjust the wing angle to “enhance handling of the vehicle” (see [0039]).
Regarding claim 4, Heil discloses the elements above and further discloses:
the repositioning assembly is disposed entirely external to a body of the vehicle (wing 30 and wing actuator 34, see at least Fig. 1 and Fig. 2).
Regarding claim 7, Heil discloses the elements above but does not disclose:
the plurality of control algorithms further includes a wing deceleration algorithm and a wing yaw algorithm, 
wherein the wing deceleration algorithm is configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides maximum drag, and 
wherein the wing yaw algorithm is configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate.
However, Wu teaches:
the plurality of control algorithms further includes a wing deceleration algorithm and a wing yaw algorithm, wherein the wing deceleration algorithm is configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides maximum drag (driver’s intention is determined at least by brake cylinder pressure signal input by driver, see at least [0050]; when braking, the wing angle of attack is changed to reach a maximum air resistance value to improve braking, see at least [0051]), and 
wherein the wing yaw algorithm is configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate (driver’s intention is determined at least by steering angle and yaw angular velocity, see at least [0050]; wing creates additional yaw moments that assist the vehicle in steering, see at least [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the maximum air resistance when braking and wing angle based on yaw taught by Wu. One of ordinary skill in the art would have been motivated to make this modification so the wing “reduces the braking distance and improves the driving safety of the vehicle” (see [0051]) and for “steering stability of the vehicle” (see [0050]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Wolf as applied to claims 1 and 11 above, and further in view of Hammad (“Design and Analysis of Active Aerodynamic Control Systems for Increasing the Safety of High-Speed Road Vehicles”; see reference U on PTO-892 Page 1).
Regarding claim 8, Heil discloses the elements above but does not disclose:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based on a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle, and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force, and wherein the wing velocity algorithm outputs an arbitrated value among the first intermediate wing angle request or the second intermediate wing angle request.
However, Hammad teaches:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based on a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle (“In the second lookup table, the aerodynamic forces are calculated as a function of the vehicle forward speed and the attack angles”, see at least page 40 para. 1 and Figure 2.12), and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force (“The first lookup table is used to generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed”, see at least page 40 para. 1 and Figure 2.12), and wherein the wing velocity algorithm outputs an arbitrated value among the first intermediate wing angle request or the second intermediate wing angle request (the AAD system uses the lookup table to determine the angle of attack of the wings, see at least page 40 para. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the lookup table disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification in order to “generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed” (see page 40 para. 1).
Regarding claim 16, Heil discloses the elements above but does not disclose:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle, and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force, and wherein the wing velocity algorithm outputs an arbitrated value between the first intermediate wing angle request or the second intermediate wing angle request.
However, Hammad teaches:
the plurality of control algorithms further include a wing velocity algorithm configured to generate a first intermediate wing angle request based a first table defining a first suggested requested wing angle for vehicle velocity versus wing angle (“In the second lookup table, the aerodynamic forces are calculated as a function of the vehicle forward speed and the attack angles”, see at least page 40 para. 1 and Figure 2.12), and a second intermediate wing angle request based on a second table defining a second suggested requested wing angle for vehicle velocity versus lateral G force (“The first lookup table is used to generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed”, see at least page 40 para. 1 and Figure 2.12), and wherein the wing velocity algorithm outputs an arbitrated value between the first intermediate wing angle request or the second intermediate wing angle request (the AAD system uses the lookup table to determine the angle of attack of the wings, see at least page 40 para. 1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the lookup table disclosed by Hammad. One of ordinary skill in the art would have been motivated to make this modification in order to “generate the required angles of attack of the wings to achieve the desired lateral load transfer at the current forward speed” (see page 40 para. 1).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Wolf as applied to claims 1 and 11 above, and further in view of Merkel (“Development of Multi-Element Active Aerodynamics for the Formula SAE Car”; see reference V on PTO-892 Page 1) and Diba et al. (“Active Aerodynamic System to Improve the Safety and Handling of Race Cars in Lane Change and Wet Road Maneuvers”; already made of record on IDS; hereinafter Diba).
Regarding claim 10, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed, and  18 AttyDktNo: 84109224US01/00013wherein, while requested by the user, the drag reduction system algorithm takes priority over other control algorithms until an automated deactivation trigger is detected.
However, Merkel teaches:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, and  18 AttyDktNo: 84109224US01/00013wherein, while requested by the user, the drag reduction system algorithm takes priority over other control algorithms until an automated deactivation trigger is detected (driver inputs to activate or deactivate drag reduction and the wings stay open until another input from driver, such as applying pressure to brakes, triggers to close wings to end drag reduction, see at least pages 48-49 section 4.2.1.2 “Driver Initiated Control”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the drag reduction activation and deactivation taught by Merkel. One of ordinary skill in the art would have been motivated to make this modification in order to achieve “higher speed on the straights” (see page 19 section 1.5.1) and in order to switch to increasing downforce on turns to “increase in overall cornering grip” which results in “reduction in lap time” (see page 14 section 1.2 para. 1).
The combination of Heil and Merkel does not teach:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed,
However, Diba teaches:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed, (“applicable range of angle of attack is designed to increase the downward forces and minimize the drag forces”, see at least page 4 para. 1; lookup table is used to determine required angle of attack at a vehicle speed where the “controller tries to compromise the downward force and the drag force”, see at least page 4, “Controller System” section).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by and the drag reduction taught by Merkel by adding the wing angle table taught by Diba. One of ordinary skill in the art would have been motivated to make this modification in order “to enhance the handling and safety of race cars” (see abstract).
Regarding claim 20, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, employ a 20 AttyDktNo: 84109224US01/00013table of wing angles versus vehicle speed to define a wing angle providing a lowest drag for a given vehicle speed, and wherein, while requested by the user, the drag reduction system algorithm takes priority over other control algorithms until an automated deactivation trigger is detected.
However, Merkel teaches:
the plurality of control algorithms further include a drag reduction system algorithm configured to, responsive to a user request, and wherein, while requested by the user, the drag reduction system algorithm takes priority over other control algorithms until an automated deactivation trigger is detected (driver inputs to activate or deactivate drag reduction and the wings stay open until another input from driver, such as applying pressure to brakes, triggers to close wings to end drag reduction, see at least pages 48-49 section 4.2.1.2 “Driver Initiated Control”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the drag reduction activation and deactivation taught by Merkel. One of ordinary skill in the art would have been motivated to make this modification in order to achieve “higher speed on the straights” (see page 19 section 1.5.1) and in order to switch to increasing downforce on turns to “increase in overall cornering grip” which results in “reduction in lap time” (see page 14 section 1.2 para. 1).
The combination of Heil and Merkel does not teach:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed,
However, Diba teaches:
employ a table of wing angles versus vehicle speed to define a wing angle providing a lower drag for a given vehicle speed, (“applicable range of angle of attack is designed to increase the downward forces and minimize the drag forces”, see at least page 4 para. 1; lookup table is used to determine required angle of attack at a vehicle speed where the “controller tries to compromise the downward force and the drag force”, see at least page 4, “Controller System” section).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by and the drag reduction taught by Merkel by adding the wing angle table taught by Diba. One of ordinary skill in the art would have been motivated to make this modification in order “to enhance the handling and safety of race cars” (see abstract).
Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of De Luca (U.S. Patent Application Publication No. 2013/0226414 A1).
Regarding claim 14, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a wing deceleration algorithm configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides increased drag.
However, De Luca teaches:
the plurality of control algorithms further include a wing deceleration algorithm configured to detect a deployment trigger and, responsive to detecting the deployment trigger, deploy the active wing to a position that provides increased drag (control unit 24 changes the position of the aerodynamic profiles to maximum incidence position for maximizing the overall downforce generated by the rear spoiler when a force on the brake pedal 25 exceeds a predetermined threshold, see at least [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the brake threshold determination taught by De Luca. One of ordinary skill in the art would have been motivated to make this modification in order to increase stability and braking performance of a vehicle (see [0043]).
Regarding claim 15, the combination of Heil and De Luca teaches the elements above but Heil does not disclose:
detecting the deployment trigger comprises determining that brake torque and rate of brake torque application are above threshold, or determining that a comparison of actual brake torque to requested brake torque indicates occurrence of an anti-lock brake system event
However, De Luca teaches:
detecting the deployment trigger comprises determining that brake torque and rate of brake torque application are above threshold, or determining that a comparison of actual brake torque to requested brake torque indicates occurrence of an anti-lock brake system event (control unit 24 detects force on brake pedal 25 exceed predetermined threshold and moves the aerodynamic profiles to create maximum downforce, see at least [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the brake threshold determination taught by De Luca. One of ordinary skill in the art would have been motivated to make this modification in order to increase stability and braking performance of a vehicle (see [0043]).
Regarding claim 18, Heil discloses the elements above but does not explicitly disclose:
the plurality of control algorithms further include a wing yaw algorithm configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate
However, De Luca teaches:
the plurality of control algorithms further include a wing yaw algorithm configured to generate one of the plurality of wing angle requests based on yaw rate or driver handwheel rate (control unit 24 adjusts the position of the aerodynamic profiles to oppose instability such as in cases of understeering or oversteering, see at least [0032]; oversteering/understeering tendency when cornering may be detected by time evolution of the steering angle to the time evolution of the yaw angle, see at least [0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wing control disclosed by Heil by adding the oversteering and understeering determination disclosed by De Luca. One of ordinary skill in the art would have been motivated to make this modification “in an attempt to oppose the instability” (see [0032]). 
Allowable Subject Matter
Claims 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9 and 17 would be allowable for reciting “the wing stability algorithm is further configured to monitor individual corner wheel speeds when vehicle stability control is not enabled and generate a second value, and wherein the first value or the second value is input into a third table to determine a modifier to an output of the wing velocity algorithm” and claim 19 would be allowable for reciting “the wing yaw algorithm generates a first intermediate wing angle request based on yaw rate using a table of yaw error versus vehicle speed, wherein the wing yaw algorithm generates a second intermediate wing angle request based on driver handwheel rate via a table of steering wheel angle rate versus vehicle speed, and wherein the wing yaw algorithm generates the one of the plurality of wing angle requests based on arbitration of the first and second intermediate wing angle requests.”
Wu teaches positioning the wings in a maximum drag position when additional braking may be necessary such that the wing “reduces the braking distance and improves the driving safety of the vehicle” (see [0051]). However, Wu does not teach “generate a first value in response to a difference between the requested torque and provided torque being above a threshold” and “generate a second value, and wherein the first value or the second value is input into a third table to determine a modifier to an output of the wing velocity algorithm.”
Hammad teaches the use of a lookup table to determine a required angle of attack based on the vehicle speed (see at least page 40) but also fails to teach being above a threshold” and “generate a second value, and wherein the first value or the second value is input into a third table to determine a modifier to an output of the wing velocity algorithm.”
 Heil teaches using yaw rate to determine the levels of aerodynamic downforce needed (see at least [0054]) but does not teach “a table of yaw error versus vehicle speed,” “a second intermediate wing angle request based on driver handwheel rate via a table of steering wheel angle rate versus vehicle speed,” and generating a wing angle “based on arbitration of the first and second intermediate wing angle requests.”
Wu, Hammad, and Heil fail to disclose, in combination with the elements above, the applicant’s invention as a whole. Therefore, claims 9, 17, and 19 would be allowable as outlined above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662